—Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County (McGann, J.), imposed March 18, 1993, upon his conviction of criminal possession of stolen property in the fourth degree, upon his plea of guilty, the sentence being an indeterminate term of IVi to 3 years imprisonment.
Ordered that the sentence is affirmed.
Appellate review of the issue raised by the defendant was effectively waived by him as part of his plea bargain. Accordingly, the sentence is affirmed (see, People v Allen, 82 NY2d 761; People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Mangano, P. J., Rosenblatt, Miller, Copertino and Krausman, JJ., concur.